In the United States Court of Federal Claims
                                               No. 05-1119 L
                                             Filed: May 4, 2016

****************************************
                                       *
ST. BERNARD PARISH GOVERNMENT          *
AND OTHER OWNERS OF REAL               *
PROPERTY IN ST. BERNARD PARISH         *                     Federal Rules of Evidence;
OR THE LOWER NINTH WARD OF THE         *                     Rule 26 of the Rules of the United
CITY OF NEW ORLEANS,                   *                       States Court of Federal Claims
                                       *                        (“RCFC”) (General provisions
      Plaintiffs,                      *                       governing discovery).
v.                                     *
                                       *
THE UNITED STATES,                     *
                                       *
      Defendant.                       *
                                       *
****************************************
        MEMORANDUM OPINION AND FINAL ORDER ON EVIDENTIARY ISSUES

        From November 18, 2013 to November 20, 2013, the court convened an evidentiary
hearing in Washington, D.C. on Just Compensation due the owners of eleven Trial Properties. The
exhibits identified herein, together with ECF and the testimony adduced at that hearing (DTR 1–
801), comprise the record regarding the court’s Memorandum Opinion And Partial Summary
Judgment For Just Compensation entered today in this case.

I.     DOCUMENTS PROFFERED BY PLAINTIFFS THAT THE COURT RULES ARE
       ADMITTED INTO EVIDENCE.
 SPX0471      SPX0692       SPX1200-            SPX1300      SPX1301      SPX1302       SPX1303
                            (Page 30 only)
 SPX1304      SPX1305       SPX1306             SPX1307      SPX1308      SPX1309       SPX1310
 SPX1311      SPX1312       SPX1313             SPX1314      SPX1315      SPX1316       SPX1317
 SPX1318      SPX1319       SPX1320             SPX1321      SPX1322      SPX1323       SPX1324
 SPX1325      SPX1326       SPX1327             SPX1400      SPX1401      SPX1402       SPX1403
 SPX1404      SPX1405       SPX1406             SPX1407      SPX1408      SPX1409       SPX1500
 SPX1501      SPX1502       SPX1503             SPX1504      SPX1505      SPX1506       SPX1507
 SPX1508      SPX1509       SPX1510             SPX1513      SPX1514      SPX1515       SPX1516
 SPX1517      SPX1518       SPX1601             SPX1603      SPX1604      SPX1605       SPX1606
 SPX1607      SPX1611       SPX1612             SPX1613      SPX1615      SPX1617       SPX1618
 SPX1619      SPX1620       SPX1622             SPX1623      SPX1624      SPX1625       SPX1627
 SPX1628      SPX1800       SPX1801             SPX1802      SPX1803      SPX1805       SPX1806
 SPX1900      SPX1901       SPX1902             SPX1903      SPX1904      SPX1905       SPX1906
 SPX1908      SPX1909       SPX2002             SPX2003      SPX2004      SPX2100       SPX2101
 SPX2102       SPX2103       SPX2104       SPX2105       SPX2106       SPX2107       SPX2108
 SPX2109       SPX2110       SPX2111       SPX2112       SPX2113       SPX2114       SPX2115
 SPX2116       SPX2117       SPX2118       SPX2119       SPX2120       SPX2121       SPX2122
 SPX2123       SPX2124       SPX2125       SPX2126       SPX2127       SPX2128       SPX2129
 SPX2130       SPX2131       SPX2132       SPX2133       SPX2134       SPX2135       SPX2137
 SPX2142       SPX2200       SPX2201       SPX2202       SPX2203       SPX2204       SPX2205
 SPX2206       SPX2207       SPX2208       SPX2209       SPX2210       SPX2211       SPX2212
 SPX2213       SPX2214       SPX2215       SPX2216       SPX2217       SPX2218       SPX2219
 SPX2220       SPX2221       SPX2222       SPX2223       SPX2224       SPX2225       SPX2226
 SPX2227       SPX2228       SPX2229       SPX2230       SPX2231       SPX2232       SPX2233
 SPX2234       SPX2235       SPX2236       SPX2301       SPX2302       SPX2400       SPX2401
 SPX2402       SPX2500       SPX2502       SPX2505       SPX2506       SPX2507       SPX2508
 SPX2509       SPX2510       SPX2511       SPX2512       SPX2515       SPX2516       SPX2517
 SPX2518       SPX2519       SPX2520       SPX2521       SPX2522       SPX2533       SPX2534
 SPX2535       SPX2536       SPX2537       SPX2538       SPX2539       SPX2540       SPX2541
 SPX2542       SPX2543       SPX2544       SPX2545       SPX2546       SPX2547       SPX2548
 SPX2549       SPX2550       SPX2551       SPX2552       SPX2553       SPX2554       SPX2555
 SPX2600       SPX2601       SPX2602       SPX3005       SPX3006       SPX3007       SPX3008
 SPX3009       SPX3010       SPX3011       ECF240        ECF241        ECF242        ECF243
 ECF245

       To the extent the court has cited exhibits to which the Government objects, those objections
are overruled. To the extent the court has not cited documents to which the Government objects,
those objections are moot.

II.    DOCUMENTS PROFFERED BY THE GOVERNMENT THAT THE COURT
       RULES ARE ADMITTED INTO EVIDENCE.
 DVX063        DVX064        DVX065        DVX066        DVX067        DVX068        DVX069
 DVX070        DVX071        DVX072        DVX073        DVX074        DVX075        DVX076
 DVX077        DVX078        DVX079        DVX080        DVX081        DVX082        DVX083
 DVX084        DVX085        DVX086        DVX087        DVX088        DVX089        DVX090
 DVX091        DVX092        DVX093        DVX094        DVX095        DVX096        DVX097
 DVX098        DVX099        DVX100        DVX101        DVX102        DVX103        DVX104
 DVX105        DVX106        DVX107        DVX108        DVX109        DVX110        DVX111
 DVX112        DVX113        DVX114        DVX115        DVX116        DVX117        DVX118
 DVX119        DVX120        DVX121        DVX122        DVX123        DVX124        DVX125
 DVX126        DVX127        DVX128        DVX129        DVX130        DVX131        DVX132
 DVX133        DVX136        DVX144        DVX151        DVX152        DVX153        DVX163
 DVX165        DVX166        DVX167        DVX168        DVX169        DVX170        DVX171
 DVX188        DVX189

       IT IS SO ORDERED.

                                                     s/ Susan G. Braden
                                                     SUSAN G. BRADEN
                                                     Judge


                                                2